NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TITUS D. MILBURN, SR.,
Claimaint-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
2011-7043 `
Appea1 from the United States Court of Appea1s for
Veterans CIaims in case n0. 09-2608, Chief Judge Bruce
E. Kaso1d.
ON MOTION
ORDER
Upon consideration of Titus D. Milburn, Sr.’s motions
for leave to file a corrected brief and a joint appendix out
of tin1e,
IT IS ORDERED THATZ
The motions are granted

M1LBURN v. mm 2
FoR THE CoURT
ocr 2 7 mm /s/ Jan H0rbaly
Date J an Horba1y
Clerk
cc: Eva I. Guerra, Esq.
Vincent D. Phi1lips, Esq.
FlLED
s20 B.S. could 0F APPEALs FoR
THE FEnERAL c1RculT
0CT 2 7 2011
.|AN HORBALY
CLER‘K l
§